Exhibit 12(c) PPL ELECTRIC UTILITIES CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) 2009 2008 2007 2006 2005 Earnings, as defined: Income Before Income Taxes $ 221 $ 278 $ 246 $ 298 $ 216 Total fixed charges as below 121 114 143 159 190 Less interest component of AFUDC 2 2 3 1 Total fixed charges included in Income Before Income Taxes 119 112 140 158 190 Total earnings $ 340 390 $ 386 $ 456 $ 406 Fixed charges, as defined: Interest on long-term debt $ 105 94 $ 109 $ 131 $ 151 Interest on short-term debt and other interest 9 13 23 13 22 Amortization of debt discount, expense and premium - net 6 6 7 8 9 Estimated interest component of operating rentals 1 1 4 7 8 Total fixed charges (a) $ 121 $ 114 $ 143 $ 159 $ 190 Ratio of earnings to fixed charges 2.8 3.4 2.7 2.9 2.1 Preferred stock dividend requirements on a pre-tax basis $ 28 $ 28 $ 27 $ 24 $ 4 Fixed charges, as above 121 114 143 159 190 Total fixed charges and preferred stock dividends $ 149 $ 142 $ 170 $ 183 $ 194 Ratio of earnings to combined fixed charges and preferred stock dividends 2.3 2.7 2.3 2.5 2.1 (a) Interest on unrecognized tax benefits is not included in fixed charges.
